Citation Nr: 1619696	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability, current diagnosed as Brugada syndrome.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 2008 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating action.  A hearing at which the Veteran and his mother testified was conducted at the Buffalo, New York VA Regional Office (RO) in May 2015, by the undersigned.  A transcript of that hearing has been associated with the claims file.  

FINDINGS OF FACT

1.  The Veteran was hospitalized in service in 2008, following complaints of chest pain; findings at the time included irregular heart rate and an EKG strip dated in October 2008 contains the notation, "sinus rhythm with marked sinus arrhythmia."  

2.  The Veteran was returned to full duty following his 2008 hospitalization.

3.  In May 2012, approximately 5 months after service discharge, the Veteran experienced cardiac arrest, at which time he was revived by means of CPR, defibrillations and cooling; findings were indicative of Brugada syndrome and an implantable cardioverter-defibrillator was placed.  


CONCLUSION OF LAW

Brugada syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including cardio-vascular renal disease may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

The facts in this case may be briefly stated.  Soon after his entrance into service in July 2008, the Veteran was hospitalized for complaints of chest pain.  No conclusive diagnosis appears to have been made, since he was returned to full duty, yet irregular heart rates were observed.  An EKG dated in October 2008 includes the comment, "marked sinus arrhythmia."  

Approximately 5 months after his discharge from service, in May 2012, the Veteran experienced cardiac arrest, at which time he was revived by means of CPR, defibrillations and cooling; findings were indicative of Brugada syndrome and an implantable cardioverter-defibrillator was placed.  

On these facts, it is a reasonable conclusion to find that Brugada syndrome (a heart rhythm disorder) although first diagnosed a few months after service, presented initially in service.  Accordingly, a basis upon which to establish service connection for it is shown.  

ORDER

Service connection for a heart disability, diagnosed as Brugada syndrome is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


